                         1:17-cv-01344-EIL # 143       Page 1 of 4
                                                                                            E-FILED
                                                           Wednesday, 24 February, 2021 03:32:16 PM
                                                                       Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

GREGORY DAVID JONES,                             )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               ) No.: 17-1344-EIL
                                                 )
                                                 )
DUSTIN BAYLER,                                   )
                                                 )
                     Defendant.                  )

                                         ORDER

ERIC I. LONG, U.S. Magistrate Judge:

       This cause is before the Court following a remand from the United States Court

of Appeals for the Seventh Circuit.

       The Court has now received the mandate from the Seventh Circuit that reversed

this Court’s dismissal Order as to Defendant Dustin Bayler. In its order, the Seventh

Circuit determined that Plaintiff had properly exhausted two grievances against

Defendant Bayler as required by the Prison Litigation Reform Act. Therefore, this case

will proceed on Plaintiff’s First Amendment retaliation claim against Defendant Bayler.

       Based upon the Court’s docket, it is clear that the Parties have engaged in some

discovery prior to the Court’s Summary Judgment Order dismissing this case. Because

the Court does not know if some of that discovery involved the merits of Plaintiff’s

claim and because the Court does not know if the Parties need to conduct additional

discovery in order to litigate this case properly, the Court will allow for a discovery

period. At the conclusion of this discovery period, the Parties may move for summary


                                             1
                         1:17-cv-01344-EIL # 143        Page 2 of 4




judgment, if such a motion is warranted and proper, on the merits of Plaintiff’s claim. If

either Party believes that additional action is necessary from the Court at this time, that

Party may file a motion asking for additional relief.

IT IS, THEREFORE, ORDERED:

       1.     The Clerk of the Court is directed to re-open this case against

Defendant Dustin Bayler pursuant to the remand from the United States

Court of Appeals for the Seventh Circuit.

       2.     This case is limited to Plaintiff’s First Amendment retaliation

claim against Defendant Dustin Bayler.

       3.     The discovery deadline is July 2, 2021.

       4.     Written discovery requests must be mailed to a party at least

thirty (30) days before the discovery deadline.

       5.     Discovery requests and responses are not to be filed with the

Court. CDIL-LR 26.3(A). Plaintiff must mail his discovery requests

directly to Defendant’s counsel and not file the requests with the Court or

the Clerk. Discovery requests sent to the Clerk or Court will be returned

unfiled, unless those requests are attached to and the subject of a motion

to compel.

       6.     A motion to compel cannot be filed until after a party has

failed to adequately respond to a discovery request. Additionally, motions

to compel must be filed within fourteen (14) days of receiving an

unsatisfactory response to a timely discovery request. Motions to compel

discovery must be accompanied by the relevant portions of the discovery

                                             2
                     1:17-cv-01344-EIL # 143   Page 3 of 4




request and the response. The Party filing the motion must explain

exactly what information he or she seeks and why the response was

inadequate. A motion to compel which does not contain this information

may be stricken.

     7.    The dispositive motion deadline is August 6, 2021. A

summary judgment motion filed by Defendant which relies on Plaintiff’s

deposition or medical records must attach the complete copy of the

deposition and the complete medical records for the relevant time period.

If no response to the summary judgment motion is filed, the motion will

be considered uncontested. The response to a summary judgment motion

must be supported with more than just the allegations made in the

complaint. The response must be supported with evidence, including

affidavits made on personal knowledge; documents in the record; and

information provided during discovery. Replies to responses to summary

judgment motions are allowed but must be limited to addressing new

matters raised in the response and not restating arguments already raised

in the motion for summary judgment. CDIL-LR 7.1(D)(3).

     8.    The Court will set a final pretrial conference date and a trial

setting, if necessary, after the Court rules upon any dispositive motion(s)

that the Parties may file.




                                      3
                        1:17-cv-01344-EIL # 143   Page 4 of 4




Entered this 24th day of February, 2021



                                               s/ Eric I. Long
                                               ERIC I. LONG
                                          UNITED STATES MAGISTRATE JUDGE




                                            4
